

115 HR 253 IH: Family First Prevention Services Act of 2017
U.S. House of Representatives
2017-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 253IN THE HOUSE OF REPRESENTATIVESJanuary 4, 2017Mr. Buchanan (for himself and Mr. Levin) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend parts B and E of title IV of the Social Security Act to invest in funding prevention and
			 family services to help keep children safe and supported at home, to
			 ensure that children in foster care are placed in the least restrictive,
			 most family-like, and appropriate settings, and for other purposes.
	
 1.Short titleThis Act may be cited as the Family First Prevention Services Act of 2017. 2.Table of contentsThe table of contents for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Title I—Investing in Prevention and Family Services
				Sec. 101. Purpose.
				Subtitle A—Prevention Activities under Title IV–E
				Sec. 111. Foster care prevention services and programs.
				Sec. 112. Foster care maintenance payments for children with parents in a licensed residential
			 family-based treatment facility for substance abuse.
				Sec. 113. Title IV–E payments for evidence-based kinship navigator programs.
				Subtitle B—Enhanced support under Title IV–B
				Sec. 121. Elimination of time limit for family reunification services while in foster care and
			 permitting time-limited family reunification services when a child returns
			 home from foster care.
				Sec. 122. Reducing bureaucracy and unnecessary delays when placing children in homes across State
			 lines.
				Sec. 123. Enhancements to grants to improve well-being of families affected by substance abuse.
				Subtitle C—Miscellaneous
				Sec. 131. Reviewing and improving licensing standards for placement in a relative foster family
			 home.
				Sec. 132. Development of a statewide plan to prevent child abuse and neglect fatalities.
				Sec. 133. Modernizing the title and purpose of title IV–E.
				Sec. 134. Effective dates.
				Title II—Ensuring the Necessity of a Placement that is not in a Foster Family Home
				Sec. 201. Limitation on Federal financial participation for placements that are not in foster
			 family homes.
				Sec. 202. Assessment and documentation of the need for placement in a qualified residential
			 treatment program.
				Sec. 203. Protocols to prevent inappropriate diagnoses.
				Sec. 204. Additional data and reports regarding children placed in a setting that is not a foster
			 family home.
				Sec. 205. Effective dates; application to waivers.
				Title III—Continuing Support for Child and Family Services
				Sec. 301. Supporting and retaining foster families for children.
				Sec. 302. Extension of child and family services programs.
				Sec. 303. Improvements to the John H. Chafee foster care independence program and related
			 provisions.
				Title IV—Continuing Incentives to States to Promote Adoption and Legal Guardianship
				Sec. 401. Reauthorizing adoption and legal guardianship incentive programs.
				Title V—Technical Corrections
				Sec. 501. Technical corrections to data exchange standards to improve program coordination.
				Sec. 502. Technical corrections to State requirement to address the developmental needs of young
			 children.
				Title VI—Ensuring States reinvest savings resulting from increase in adoption assistance
				Sec. 601. Delay of adoption assistance phase-in.
				Sec. 602. GAO study and report on State reinvestment of savings resulting from increase in adoption
			 assistance.
			
		IInvesting in Prevention and Family Services
 101.PurposeThe purpose of this title is to enable States to use Federal funds available under parts B and E of title IV of the Social Security Act to provide enhanced support to children and families and prevent foster care placements through the provision of mental health and substance abuse prevention and treatment services, in-home parent skill-based programs, and kinship navigator services.
			APrevention Activities under Title IV–E
				111.Foster care prevention services and programs
 (a)State optionSection 471 of the Social Security Act (42 U.S.C. 671) is amended— (1)in subsection (a)(1), by striking and and all that follows through the semicolon and inserting , adoption assistance in accordance with section 473, and, at the option of the State, services or programs specified in subsection (e)(1) of this section for children who are candidates for foster care or who are pregnant or parenting foster youth and the parents or kin caregivers of the children, in accordance with the requirements of that subsection;; and
 (2)by adding at the end the following:  (e)Prevention and family services and programs (1)In generalSubject to the succeeding provisions of this subsection, the Secretary may make a payment to a State for providing the following services or programs for a child described in paragraph (2) and the parents or kin caregivers of the child when the need of the child, such a parent, or such a caregiver for the services or programs are directly related to the safety, permanence, or well-being of the child or to preventing the child from entering foster care:
 (A)Mental health and substance abuse prevention and treatment servicesMental health and substance abuse prevention and treatment services provided by a qualified clinician for not more than a 12-month period that begins on any date described in paragraph (3) with respect to the child.
 (B)In-home parent skill-based programsIn-home parent skill-based programs for not more than a 12-month period that begins on any date described in paragraph (3) with respect to the child and that include parenting skills training, parent education, and individual and family counseling.
 (2)Child describedFor purposes of paragraph (1), a child described in this paragraph is the following: (A)A child who is a candidate for foster care (as defined in section 475(13)) but can remain safely at home or in a kinship placement with receipt of services or programs specified in paragraph (1).
 (B)A child in foster care who is a pregnant or parenting foster youth. (3)Date describedFor purposes of paragraph (1), the dates described in this paragraph are the following:
 (A)The date on which a child is identified in a prevention plan maintained under paragraph (4) as a child who is a candidate for foster care (as defined in section 475(13)).
 (B)The date on which a child is identified in a prevention plan maintained under paragraph (4) as a pregnant or parenting foster youth in need of services or programs specified in paragraph (1).
 (4)Requirements related to providing services and programsServices and programs specified in paragraph (1) may be provided under this subsection only if specified in advance in the child’s prevention plan described in subparagraph (A) and the requirements in subparagraphs (B) through (E) are met:
 (A)Prevention planThe State maintains a written prevention plan for the child that meets the following requirements (as applicable):
 (i)CandidatesIn the case of a child who is a candidate for foster care described in paragraph (2)(A), the prevention plan shall—
 (I)identify the foster care prevention strategy for the child so that the child may remain safely at home, live temporarily with a kin caregiver until reunification can be safely achieved, or live permanently with a kin caregiver;
 (II)list the services or programs to be provided to or on behalf of the child to ensure the success of that prevention strategy; and
 (III)comply with such other requirements as the Secretary shall establish. (ii)Pregnant or parenting foster youthIn the case of a child who is a pregnant or parenting foster youth described in paragraph (2)(B), the prevention plan shall—
 (I)be included in the child's case plan required under section 475(1); (II)list the services or programs to be provided to or on behalf of the youth to ensure that the youth is prepared (in the case of a pregnant foster youth) or able (in the case of a parenting foster youth) to be a parent;
 (III)describe the foster care prevention strategy for any child born to the youth; and (IV)comply with such other requirements as the Secretary shall establish.
 (B)Trauma-informedThe services or programs to be provided to or on behalf of a child are provided under an organizational structure and treatment framework that involves understanding, recognizing, and responding to the effects of all types of trauma and in accordance with recognized principles of a trauma-informed approach and trauma-specific interventions to address trauma’s consequences and facilitate healing.
										(C)Only services and programs provided in accordance with promising, supported, or well-supported
			 practices permitted
 (i)In generalOnly State expenditures for services or programs specified in subparagraph (A) or (B) of paragraph (1) that are provided in accordance with practices that meet the requirements specified in clause (ii) of this subparagraph and that meet the requirements specified in clause (iii), (iv), or (v), respectively, for being a promising, supported, or well-supported practice, shall be eligible for a Federal matching payment under section 474(a)(6)(A).
 (ii)General practice requirementsThe general practice requirements specified in this clause are the following: (I)The practice has a book, manual, or other available writings that specify the components of the practice protocol and describe how to administer the practice.
 (II)There is no empirical basis suggesting that, compared to its likely benefits, the practice constitutes a risk of harm to those receiving it.
 (III)If multiple outcome studies have been conducted, the overall weight of evidence supports the benefits of the practice.
 (IV)Outcome measures are reliable and valid, and are administrated consistently and accurately across all those receiving the practice.
 (V)There is no case data suggesting a risk of harm that was probably caused by the treatment and that was severe or frequent.
 (iii)Promising practiceA practice shall be considered to be a promising practice if the practice is superior to an appropriate comparison practice using conventional standards of statistical significance (in terms of demonstrated meaningful improvements in validated measures of important child and parent outcomes, such as mental health, substance abuse, and child safety and well-being), as established by the results or outcomes of at least one study that—
 (I)was rated by an independent systematic review for the quality of the study design and execution and determined to be well-designed and well-executed; and
 (II)utilized some form of control (such as an untreated group, a placebo group, or a wait list study). (iv)Supported practiceA practice shall be considered to be a supported practice if—
 (I)the practice is superior to an appropriate comparison practice using conventional standards of statistical significance (in terms of demonstrated meaningful improvements in validated measures of important child and parent outcomes, such as mental health, substance abuse, and child safety and well-being), as established by the results or outcomes of at least one study that—
 (aa)was rated by an independent systematic review for the quality of the study design and execution and determined to be well-designed and well-executed;
 (bb)was a rigorous random-controlled trial (or, if not available, a study using a rigorous quasi-experimental research design); and
 (cc)was carried out in a usual care or practice setting; and (II)the study described in subclause (I) established that the practice has a sustained effect (when compared to a control group) for at least 6 months beyond the end of the treatment.
 (v)Well-supported practiceA practice shall be considered to be a well-supported practice if— (I)the practice is superior to an appropriate comparison practice using conventional standards of statistical significance (in terms of demonstrated meaningful improvements in validated measures of important child and parent outcomes, such as mental health, substance abuse, and child safety and well-being), as established by the results or outcomes of at least two studies that—
 (aa)were rated by an independent systematic review for the quality of the study design and execution and determined to be well-designed and well-executed;
 (bb)were rigorous random-controlled trials (or, if not available, studies using a rigorous quasi-experimental research design); and
 (cc)were carried out in a usual care or practice setting; and (II)at least one of the studies described in subclause (I) established that the practice has a sustained effect (when compared to a control group) for at least 1 year beyond the end of treatment.
												(D)Guidance on practices criteria and pre-approved services and programs
 (i)In generalNot later than October 1, 2018, the Secretary shall issue guidance to States regarding the practices criteria required for services or programs to satisfy the requirements of subparagraph (C). The guidance shall include a pre-approved list of services and programs that satisfy the requirements.
 (ii)UpdatesThe Secretary shall issue updates to the guidance required by clause (i) as often as the Secretary determines necessary.
 (E)Outcome assessment and reportingThe State shall collect and report to the Secretary the following information with respect to each child for whom, or on whose behalf mental health and substance abuse prevention and treatment services or in-home parent skill-based programs are provided during a 12-month period beginning on the date the child is determined by the State to be a child described in paragraph (2):
 (i)The specific services or programs provided and the total expenditures for each of the services or programs.
 (ii)The duration of the services or programs provided. (iii)In the case of a child described in paragraph (2)(A), the child’s placement status at the beginning, and at the end, of the 1-year period, respectively, and whether the child entered foster care within 2 years after being determined a candidate for foster care.
											(5)State plan component
 (A)In generalA State electing to provide services or programs specified in paragraph (1) shall submit as part of the State plan required by subsection (a) a prevention services and programs plan component that meets the requirements of subparagraph (B).
 (B)Prevention services and programs plan componentIn order to meet the requirements of this subparagraph, a prevention services and programs plan component, with respect to each 5-year period for which the plan component is in operation in the State, shall include the following:
 (i)How providing services and programs specified in paragraph (1) is expected to improve specific outcomes for children and families.
 (ii)How the State will monitor and oversee the safety of children who receive services and programs specified in paragraph (1), including through periodic risk assessments throughout the period in which the services and programs are provided on behalf of a child and reexamination of the prevention plan maintained for the child under paragraph (4) for the provision of the services or programs if the State determines the risk of the child entering foster care remains high despite the provision of the services or programs.
 (iii)With respect to the services and programs specified in subparagraphs (A) and (B) of paragraph (1), information on the specific promising, supported, or well-supported practices the State plans to use to provide the services or programs, including a description of—
 (I)the services or programs and whether the practices used are promising, supported, or well-supported;
 (II)how the State plans to implement the services or programs, including how implementation of the services or programs will be continuously monitored to ensure fidelity to the practice model and to determine outcomes achieved and how information learned from the monitoring will be used to refine and improve practices;
 (III)how the State selected the services or programs; (IV)the target population for the services or programs; and
 (V)how each service or program provided will be evaluated through a well-designed and rigorous process, which may consist of an ongoing, cross-site evaluation approved by the Secretary.
 (iv)A description of the consultation that the State agencies responsible for administering the State plans under this part and part B engage in with other State agencies responsible for administering health programs, including mental health and substance abuse prevention and treatment services, and with other public and private agencies with experience in administering child and family services, including community-based organizations, in order to foster a continuum of care for children described in paragraph (2) and their parents or kin caregivers.
 (v)A description of how the State shall assess children and their parents or kin caregivers to determine eligibility for services or programs specified in paragraph (1).
 (vi)A description of how the services or programs specified in paragraph (1) that are provided for or on behalf of a child and the parents or kin caregivers of the child will be coordinated with other child and family services provided to the child and the parents or kin caregivers of the child under the State plan under part B.
 (vii)Descriptions of steps the State is taking to support and enhance a competent, skilled, and professional child welfare workforce to deliver trauma-informed and evidence-based services, including—
 (I)ensuring that staff is qualified to provide services or programs that are consistent with the promising, supported, or well-supported practice models selected; and
 (II)developing appropriate prevention plans, and conducting the risk assessments required under clause (iii).
 (viii)A description of how the State will provide training and support for caseworkers in assessing what children and their families need, connecting to the families served, knowing how to access and deliver the needed trauma-informed and evidence-based services, and overseeing and evaluating the continuing appropriateness of the services.
 (ix)A description of how caseload size and type for prevention caseworkers will be determined, managed, and overseen.
 (x)An assurance that the State will report to the Secretary such information and data as the Secretary may require with respect to the provision of services and programs specified in paragraph (1), including information and data necessary to determine the performance measures for the State under paragraph (6) and compliance with paragraph (7).
											(C)Reimbursement for services under the prevention plan component
 (i)LimitationExcept as provided in subclause (ii), a State may not receive a Federal payment under this part for a given promising, supported, or well-supported practice unless (in accordance with subparagraph (B)(iii)(V)) the plan includes a well-designed and rigorous evaluation strategy for that practice.
 (ii)Waiver of limitationThe Secretary may waive the requirement for a well-designed and rigorous evaluation of any well-supported practice if the Secretary deems the evidence of the effectiveness of the practice to be compelling and the State meets the continuous quality improvement requirements included in subparagraph (B)(iii)(II) with regard to the practice.
											(6)Prevention services measures
 (A)Establishment; annual updatesBeginning with fiscal year 2021, and annually thereafter, the Secretary shall establish the following prevention services measures based on information and data reported by States that elect to provide services and programs specified in paragraph (1):
 (i)Percentage of candidates for foster care who do not enter foster careThe percentage of candidates for foster care for whom, or on whose behalf, the services or programs are provided who do not enter foster care, including those placed with a kin caregiver outside of foster care, during the 12-month period in which the services or programs are provided and through the end of the succeeding 12-month period.
 (ii)Per-child spendingThe total amount of expenditures made for mental health and substance abuse prevention and treatment services or in-home parent skill-based programs, respectively, for, or on behalf of, each child described in paragraph (2).
 (B)DataThe Secretary shall establish and annually update the prevention services measures— (i)based on the median State values of the information reported under each clause of subparagraph (A) for the 3 then most recent years; and
 (ii)taking into account State differences in the price levels of consumption goods and services using the most recent regional price parities published by the Bureau of Economic Analysis of the Department of Commerce or such other data as the Secretary determines appropriate.
 (C)Publication of State prevention services measuresThe Secretary shall annually make available to the public the prevention services measures of each State.
										(7)Maintenance of effort for State foster care prevention expenditures
 (A)In generalIf a State elects to provide services and programs specified in paragraph (1) for a fiscal year, the State foster care prevention expenditures for the fiscal year shall not be less than the amount of the expenditures for fiscal year 2014.
 (B)State foster care prevention expendituresThe term State foster care prevention expenditures means the following: (i)TANF; IV–B; SSBGState expenditures for foster care prevention services and activities under the State program funded under part A (including from amounts made available by the Federal Government), under the State plan developed under part B (including any such amounts), or under the Social Services Block Grant Programs under subtitle A of title XX (including any such amounts).
 (ii)Other State programsState expenditures for foster care prevention services and activities under any State program that is not described in clause (i) (other than any State expenditures for foster care prevention services and activities under the State program under this part (including under a waiver of the program)).
 (C)State expendituresThe term State expenditures means all State or local funds that are expended by the State or a local agency including State or local funds that are matched or reimbursed by the Federal Government and State or local funds that are not matched or reimbursed by the Federal Government.
 (D)Determination of prevention services and activitiesThe Secretary shall require each State that elects to provide services and programs specified in paragraph (1) to report the expenditures specified in subparagraph (B) for fiscal year 2014 and for such fiscal years thereafter as are necessary to determine whether the State is complying with the maintenance of effort requirement in subparagraph (A). The Secretary shall specify the specific services and activities under each program referred to in subparagraph (B) that are prevention services and activities for purposes of the reports.
										(8)Prohibition against use of state foster care prevention expenditures and federal iv–e prevention
 funds for matching or expenditure requirementA State that elects to provide services and programs specified in paragraph (1) shall not use any State foster care prevention expenditures for a fiscal year for the State share of expenditures under section 474(a)(6) for a fiscal year.
 (9)Administrative costsExpenditures described in section 474(a)(6)(B)— (A)shall not be eligible for payment under subparagraph (A), (B), or (E) of section 474(a)(3); and
 (B)shall be eligible for payment under section 474(a)(6)(B) without regard to whether the expenditures are incurred on behalf of a child who is, or is potentially, eligible for foster care maintenance payments under this part.
 (10)ApplicationThe provision of services or programs under this subsection to or on behalf of a child described in paragraph (2) shall not be considered to be receipt of aid or assistance under the State plan under this part for purposes of eligibility for any other program established under this Act..
 (b)DefinitionSection 475 of such Act (42 U.S.C. 675) is amended by adding at the end the following:  (13)The term child who is a candidate for foster care means, a child who is identified in a prevention plan under section 471(e)(4)(A) as being at imminent risk of entering foster care (without regard to whether the child would be eligible for foster care maintenance payments under section 472 or is or would be eligible for adoption assistance or kinship guardianship assistance payments under section 473) but who can remain safely in the child's home or in a kinship placement as long as services or programs specified in section 471(e)(1) that are necessary to prevent the entry of the child into foster care are provided. The term includes a child whose adoption or guardianship arrangement is at risk of a disruption or dissolution that would result in a foster care placement..
 (c)Payments under title IV–ESection 474(a) of such Act (42 U.S.C. 674(a)) is amended— (1)in paragraph (5), by striking the period at the end and inserting ; plus; and
 (2)by adding at the end the following:  (6)subject to section 471(e)—
 (A)for each quarter— (i)subject to clause (ii)—
 (I)beginning after September 30, 2019, and before October 1, 2025, an amount equal to 50 percent of the total amount expended during the quarter for the provision of services or programs specified in subparagraph (A) or (B) of section 471(e)(1) that are provided in accordance with promising, supported, or well-supported practices that meet the applicable criteria specified for the practices in section 471(e)(4)(C); and
 (II)beginning after September 30, 2025, an amount equal to the Federal medical assistance percentage (which shall be as defined in section 1905(b), in the case of a State other than the District of Columbia, or 70 percent, in the case of the District of Columbia) of the total amount expended during the quarter for the provision of services or programs specified in subparagraph (A) or (B) of section 471(e)(1) that are provided in accordance with promising, supported, or well-supported practices that meet the applicable criteria specified for the practices in section 471(e)(4)(C) (or, with respect to the payments made during the quarter under a cooperative agreement or contract entered into by the State and an Indian tribe, tribal organization, or tribal consortium for the administration or payment of funds under this part, an amount equal to the Federal medical assistance percentage that would apply under section 479B(d) (in this paragraph referred to as the tribal FMAP) if the Indian tribe, tribal organization, or tribal consortium made the payments under a program operated under that section, unless the tribal FMAP is less than the Federal medical assistance percentage that applies to the State); except that
 (ii)not less than 50 percent of the total amount payable to a State under clause (i) for a fiscal year shall be for the provision of services or programs specified in subparagraph (A) or (B) of section 471(e)(1) that are provided in accordance with well-supported practices; plus
 (B)for each quarter specified in subparagraph (A), an amount equal to the sum of the following proportions of the total amount expended during the quarter:
 (i)50 percent of so much of the expenditures as are found necessary by the Secretary for the proper and efficient administration of the State plan for the provision of services or programs specified in section 471(e)(1), including expenditures for activities approved by the Secretary that promote the development of necessary processes and procedures to establish and implement the provision of the services and programs for individuals who are eligible for the services and programs and expenditures attributable to data collection and reporting; and
 (ii)50 percent of so much of the expenditures with respect to the provision of services and programs specified in section 471(e)(1) as are for training of personnel employed or preparing for employment by the State agency or by the local agency administering the plan in the political subdivision and of the members of the staff of State-licensed or State-approved child welfare agencies providing services to children described in section 471(e)(2) and their parents or kin caregivers, including on how to determine who are individuals eligible for the services or programs, how to identify and provide appropriate services and programs, and how to oversee and evaluate the ongoing appropriateness of the services and programs..
 (d)Technical assistance and best practices, clearinghouse, and data collection and evaluationsSection 476 of such Act (42 U.S.C. 676) is amended by adding at the end the following:  (d)Technical assistance and best practices, clearinghouse, data collection, and evaluations relating to prevention services and programs (1)Technical assistance and best practicesThe Secretary shall provide to States and, as applicable, to Indian tribes, tribal organizations, and tribal consortia, technical assistance regarding the provision of services and programs described in section 471(e)(1) and shall disseminate best practices with respect to the provision of the services and programs, including how to plan and implement a well-designed and rigorous evaluation of a promising, supported, or well-supported practice.
 (2)Clearinghouse of promising, supported, and well-supported practicesThe Secretary shall, directly or through grants, contracts, or interagency agreements, evaluate research on the practices specified in clauses (iii), (iv), and (v), respectively, of section 471(e)(4)(C), and programs that meet the requirements described in section 427(a)(1), including culturally specific, or location- or population-based adaptations of the practices, to identify and establish a public clearinghouse of the practices that satisfy each category described by such clauses. In addition, the clearinghouse shall include information on the specific outcomes associated with each practice, including whether the practice has been shown to prevent child abuse and neglect and reduce the likelihood of foster care placement by supporting birth families and kinship families and improving targeted supports for pregnant and parenting youth and their children.
 (3)Data collection and evaluationsThe Secretary, directly or through grants, contracts, or interagency agreements, may collect data and conduct evaluations with respect to the provision of services and programs described in section 471(e)(1) for purposes of assessing the extent to which the provision of the services and programs—
 (A)reduces the likelihood of foster care placement; (B)increases use of kinship care arrangements; or
 (C)improves child well-being. (4)Reports to Congress (A)In generalThe Secretary shall submit to the Committee on Finance of the Senate and the Committee on Ways and Means of the House of Representatives periodic reports based on the provision of services and programs described in section 471(e)(1) and the activities carried out under this subsection.
 (B)Public availabilityThe Secretary shall make the reports to Congress submitted under this paragraph publicly available. (5)AppropriationOut of any money in the Treasury of the United States not otherwise appropriated, there is appropriated to the Secretary $1,000,000 for fiscal year 2017 and each fiscal year thereafter to carry out this subsection..
					(e)Application to programs operated by indian tribal organizations
 (1)In generalSection 479B of such Act (42 U.S.C. 679c) is amended— (A)in subsection (c)(1)—
 (i)in subparagraph (C)(i)— (I)in subclause (II), by striking and after the semicolon;
 (II)in subclause (III), by striking the period at the end and inserting ; and; and (III)by adding at the end the following:
										
 (IV)at the option of the tribe, organization, or consortium, services and programs specified in section 471(e)(1) to children described in section 471(e)(2) and their parents or kin caregivers, in accordance with section 471(e) and subparagraph (E).; and
 (ii)by adding at the end the following:  (E)Prevention services and programs for children and their parents and kin caregivers (i)In generalIn the case of a tribe, organization, or consortium that elects to provide services and programs specified in section 471(e)(1) to children described in section 471(e)(2) and their parents or kin caregivers under the plan, the Secretary shall specify the requirements applicable to the provision of the services and programs. The requirements shall, to the greatest extent practicable, be consistent with the requirements applicable to States under section 471(e) and shall permit the provision of the services and programs in the form of services and programs that are adapted to the culture and context of the tribal communities served.
 (ii)Performance measuresThe Secretary shall establish specific performance measures for each tribe, organization, or consortium that elects to provide services and programs specified in section 471(e)(1). The performance measures shall, to the greatest extent practicable, be consistent with the prevention services measures required for States under section 471(e)(6) but shall allow for consideration of factors unique to the provision of the services by tribes, organizations, or consortia.; and
 (B)in subsection (d)(1), by striking and (5) and inserting (5), and (6)(A). (2)Conforming amendmentThe heading for subsection (d) of section 479B of such Act (42 U.S.C. 679c) is amended by striking for Foster Care Maintenance and Adoption Assistance Payments.
						112.Foster care maintenance payments for children with parents in a licensed residential family-based
			 treatment facility for substance abuse
 (a)In generalSection 472 of the Social Security Act (42 U.S.C. 672) is amended— (1)in subsection (a)(2)(C), by striking or and inserting , with a parent residing in a licensed residential family-based treatment facility, but only to the extent permitted under subsection (j), or in a ; and
 (2)by adding at the end the following:  (j)Children placed with a parent residing in a licensed residential family-Based treatment facility for substance abuse (1)In generalNotwithstanding the preceding provisions of this section, a child who is eligible for foster care maintenance payments under this section, or who would be eligible for the payments if the eligibility were determined without regard to paragraphs (1)(B) and (3) of subsection (a), shall be eligible for the payments for a period of not more than 12 months during which the child is placed with a parent who is in a licensed residential family-based treatment facility for substance abuse, but only if—
 (A)the recommendation for the placement is specified in the child's case plan before the placement; (B)the treatment facility provides, as part of the treatment for substance abuse, parenting skills training, parent education, and individual and family counseling; and
 (C)the substance abuse treatment, parenting skills training, parent education, and individual and family counseling is provided under an organizational structure and treatment framework that involves understanding, recognizing, and responding to the effects of all types of trauma and in accordance with recognized principles of a trauma-informed approach and trauma-specific interventions to address the consequences of trauma and facilitate healing.
 (2)ApplicationWith respect to children for whom foster care maintenance payments are made under paragraph (1), only the children who satisfy the requirements of paragraphs (1)(B) and (3) of subsection (a) shall be considered to be children with respect to whom foster care maintenance payments are made under this section for purposes of subsection (h) or section 473(b)(3)(B)..
 (b)Conforming amendmentSection 474(a)(1) of such Act (42 U.S.C. 674(a)(1)) is amended by inserting subject to section 472(j), before an amount equal to the Federal the first place it appears. 113.Title IV–E payments for evidence-based kinship navigator programsSection 474(a) of the Social Security Act (42 U.S.C. 674(a)), as amended by section 111(c), is amended—
 (1)in paragraph (6), by striking the period at the end and inserting ; plus; and (2)by adding at the end the following:
						
 (7)an amount equal to 50 percent of the amounts expended by the State during the quarter as the Secretary determines are for kinship navigator programs that meet the requirements described in section 427(a)(1) and that the Secretary determines are operated in accordance with promising, supported, or well-supported practices that meet the applicable criteria specified for the practices in section 471(e)(4)(C), without regard to whether the expenditures are incurred on behalf of children who are, or are potentially, eligible for foster care maintenance payments under this part..
					BEnhanced support under Title IV–B
				121.Elimination of time limit for family reunification services while in foster care and permitting
			 time-limited family reunification services when a child returns home from
			 foster care
 (a)In generalSection 431(a)(7) of the Social Security Act (42 U.S.C. 629a(a)(7)) is amended— (1)in the paragraph heading, by striking Time-limited family and inserting Family; and
 (2)in subparagraph (A)— (A)by striking time-limited family and inserting family;
 (B)by inserting or a child who has been returned home after child care institution; and (C)by striking , but only during the 15-month period that begins on the date that the child, pursuant to section 475(5)(F), is considered to have entered foster care and inserting and to ensure the strength and stability of the reunification. In the case of a child who has been returned home, the services and activities shall only be provided during the 15-month period that begins on the date that the child returns home.
							(b)Conforming amendments
 (1)Section 430 of such Act (42 U.S.C. 629) is amended in the matter preceding paragraph (1), by striking time-limited.
 (2)Subsections (a)(4), (a)(5)(A), and (b)(1) of section 432 of such Act (42 U.S.C. 629b) are amended by striking time-limited each place it appears.
						122.Reducing bureaucracy and unnecessary delays when placing children in homes across State lines
 (a)State plan requirementSection 471(a)(25) of the Social Security Act (42 U.S.C. 671(a)(25)) is amended— (1)by striking provide and insert provides; and
 (2)by inserting , which, not later than October 1, 2026, shall include the use of an electronic interstate case-processing system before the first semicolon.
						(b)Grants for the development of an electronic interstate case-Processing system To expedite the
			 interstate placement of children in foster care or guardianship, or for
 adoptionSection 437 of such Act (42 U.S.C. 629g) is amended by adding at the end the following:  (g)Grants for the development of an electronic interstate case-Processing system To expedite the interstate placement of children in foster care or guardianship, or for adoption (1)PurposeThe purpose of this subsection is to facilitate the development of an electronic interstate case-processing system for the exchange of data and documents to expedite the placements of children in foster, guardianship, or adoptive homes across State lines.
 (2)Application requirementsA State that desires a grant under this subsection shall submit to the Secretary an application containing the following:
 (A)A description of the goals and outcomes to be achieved during the period for which grant funds are sought, which goals and outcomes must result in—
 (i)reducing the time it takes for a child to be provided with a safe and appropriate permanent living arrangement across State lines;
 (ii)improving administrative processes and reducing costs in the foster care system; and (iii)the secure exchange of relevant case files and other necessary materials in real time, and timely communications and placement decisions regarding interstate placements of children.
 (B)A description of the activities to be funded in whole or in part with the grant funds, including the sequencing of the activities.
 (C)A description of the strategies for integrating programs and services for children who are placed across State lines.
 (D)Such other information as the Secretary may require. (3)Grant authorityThe Secretary may make a grant to a State that complies with paragraph (2).
 (4)Use of fundsA State to which a grant is made under this subsection shall use the grant to support the State in connecting with the electronic interstate case-processing system described in paragraph (1).
 (5)EvaluationsNot later than 1 year after the final year in which grants are awarded under this subsection, the Secretary shall submit to the Congress, and make available to the general public by posting on a website, a report that contains the following information:
 (A)How using the electronic interstate case-processing system developed pursuant to paragraph (4) has changed the time it takes for children to be placed across State lines.
 (B)The number of cases subject to the Interstate Compact on the Placement of Children that were processed through the electronic interstate case-processing system, and the number of interstate child placement cases that were processed outside the electronic interstate case-processing system, by each State in each year.
 (C)The progress made by States in implementing the electronic interstate case-processing system. (D)How using the electronic interstate case-processing system has affected various metrics related to child safety and well-being, including the time it takes for children to be placed across State lines.
 (E)How using the electronic interstate case-processing system has affected administrative costs and caseworker time spent on placing children across State lines.
 (6)Data integrationThe Secretary, in consultation with the Secretariat for the Interstate Compact on the Placement of Children and the States, shall assess how the electronic interstate case-processing system developed pursuant to paragraph (4) could be used to better serve and protect children that come to the attention of the child welfare system, by—
 (A)connecting the system with other data systems (such as systems operated by State law enforcement and judicial agencies, systems operated by the Federal Bureau of Investigation for the purposes of the Innocence Lost National Initiative, and other systems);
 (B)simplifying and improving reporting related to paragraphs (34) and (35) of section 471(a) regarding children or youth who have been identified as being a sex trafficking victim or children missing from foster care; and
 (C)improving the ability of States to quickly comply with background check requirements of section 471(a)(20), including checks of child abuse and neglect registries as required by section 471(a)(20)(B)..
 (c)Reservation of funds To improve the interstate placement of childrenSection 437(b) of such Act (42 U.S.C. 629g(b)) is amended by adding at the end the following:  (4)Improving the interstate placement of childrenThe Secretary shall reserve $5,000,000 of the amount made available for fiscal year 2017 for grants under subsection (g), and the amount so reserved shall remain available through fiscal year 2021..
 123.Enhancements to grants to improve well-being of families affected by substance abuseSection 437(f) of the Social Security Act (42 U.S.C. 629g(f)) is amended— (1)in the subsection heading, by striking increase the well-Being of, and To improve the permanency outcomes for, children affected by and inserting implement IV–E prevention services, and improve the well-Being of, and improve permanency outcomes for, children and families affected by heroin, opioids, and other;
 (2)by striking paragraph (2) and inserting the following:  (2)Regional partnership definedIn this subsection, the term regional partnership means a collaborative agreement (which may be established on an interstate, State, or intrastate basis) entered into by the following:
								(A)Mandatory partners for all partnership grants
 (i)The State child welfare agency that is responsible for the administration of the State plan under this part and part E.
 (ii)The State agency responsible for administering the substance abuse prevention and treatment block grant provided under subpart II of part B of title XIX of the Public Health Service Act.
 (B)Mandatory partners for partnership grants proposing to serve children in out-of-home placementsIf the partnership proposes to serve children in out-of-home placements, the Juvenile Court or Administrative Office of the Court that is most appropriate to oversee the administration of court programs in the region to address the population of families who come to the attention of the court due to child abuse or neglect.
 (C)Optional partnersAt the option of the partnership, any of the following: (i)An Indian tribe or tribal consortium.
 (ii)Nonprofit child welfare service providers. (iii)For-profit child welfare service providers.
 (iv)Community health service providers, including substance abuse treatment providers. (v)Community mental health providers.
 (vi)Local law enforcement agencies. (vii)School personnel.
 (viii)Tribal child welfare agencies (or a consortia of the agencies). (ix)Any other providers, agencies, personnel, officials, or entities that are related to the provision of child and family services under a State plan approved under this subpart.
 (D)Exception for regional partnerships where the lead applicant is an indian tribe or tribal consortiaIf an Indian tribe or tribal consortium enters into a regional partnership for purposes of this subsection, the Indian tribe or tribal consortium—
 (i)may (but is not required to) include the State child welfare agency as a partner in the collaborative agreement;
 (ii)may not enter into a collaborative agreement only with tribal child welfare agencies (or a consortium of the agencies); and
 (iii)if the condition described in paragraph (2)(B) applies, may include tribal court organizations in lieu of other judicial partners.;
 (3)in paragraph (3)— (A)in subparagraph (A)—
 (i)by striking 2012 through 2016 and inserting 2017 through 2021; and (ii)by striking $500,000 and not more than $1,000,000 and inserting $250,000 and not more than $1,000,000;
 (B)in subparagraph (B)— (i)in the subparagraph heading, by inserting ; planning after approval;
 (ii)in clause (i), by striking clause (ii) and inserting clauses (ii) and (iii); and (iii)by adding at the end the following:
								
 (iii)Sufficient planningA grant awarded under this subsection shall be disbursed in two phases: a planning phase (not to exceed 2 years); and an implementation phase. The total disbursement to a grantee for the planning phase may not exceed $250,000, and may not exceed the total anticipated funding for the implementation phase.; and
 (C)by adding at the end the following:  (D)Limitation on payment for a fiscal yearNo payment shall be made under subparagraph (A) or (C) for a fiscal year until the Secretary determines that the eligible partnership has made sufficient progress in meeting the goals of the grant and that the members of the eligible partnership are coordinating to a reasonable degree with the other members of the eligible partnership.;
 (4)in paragraph (4)— (A)in subparagraph (B)—
 (i)in clause (i), by inserting , parents, and families after children; (ii)in clause (ii), by striking safety and permanence for such children; and and inserting safe, permanent caregiving relationships for the children;;
 (iii)in clause (iii), by striking or and inserting increase reunification rates for children who have been placed in out of home care, or decrease; and (iv)by redesignating clause (iii) as clause (v) and inserting after clause (ii) the following:
								
 (iii)improve the substance abuse treatment outcomes for parents including retention in treatment and successful completion of treatment;
 (iv)facilitate the implementation, delivery, and effectiveness of prevention services and programs under section 471(e); and;
 (B)in subparagraph (D), by striking where appropriate,; and (C)by striking subparagraphs (E) and (F) and inserting the following:
							
 (E)A description of a plan for sustaining the services provided by or activities funded under the grant after the conclusion of the grant period, including through the use of prevention services and programs under section 471(e) and other funds provided to the State for child welfare and substance abuse prevention and treatment services.
 (F)Additional information needed by the Secretary to determine that the proposed activities and implementation will be consistent with research or evaluations showing which practices and approaches are most effective.;
 (5)in paragraph (5)(A), by striking abuse treatment and inserting use disorder treatment including medication assisted treatment and in-home substance abuse disorder treatment and recovery;
 (6)in paragraph (7)— (A)by striking and at the end of subparagraph (C); and
 (B)by redesignating subparagraph (D) as subparagraph (E) and inserting after subparagraph (C) the following:
							
 (D)demonstrate a track record of successful collaboration among child welfare, substance abuse disorder treatment and mental health agencies; and;
 (7)in paragraph (8)— (A)in subparagraph (A)—
 (i)by striking establish indicators that will be and inserting review indicators that are; and (ii)by striking in using funds made available under such grants to achieve the purpose of this subsection and inserting and establish a set of core indicators related to child safety, parental recovery, parenting capacity, and family well-being. In developing the core indicators, to the extent possible, indicators shall be made consistent with the outcome measures described in section 471(e)(6); and
 (B)in subparagraph (B)— (i)in the matter preceding clause (i), by inserting base the performance measures on lessons learned from prior rounds of regional partnership grants under this subsection, and before consult; and
 (ii)by striking clauses (iii) and (iv) and inserting the following:  (iii)Other stakeholders or constituencies as determined by the Secretary.;
 (8)in paragraph (9)(A), by striking clause (i) and inserting the following:  (i)Semiannual reportsNot later than September 30 of each fiscal year in which a recipient of a grant under this subsection is paid funds under the grant, and every 6 months thereafter, the grant recipient shall submit to the Secretary a report on the services provided and activities carried out during the reporting period, progress made in achieving the goals of the program, the number of children, adults, and families receiving services, and such additional information as the Secretary determines is necessary. The report due not later than September 30 of the last such fiscal year shall include, at a minimum, data on each of the performance indicators included in the evaluation of the regional partnership.; and
 (9)in paragraph (10), by striking 2012 through 2016 and inserting 2017 through 2021. CMiscellaneous 131.Reviewing and improving licensing standards for placement in a relative foster family home (a)Identification of reputable model licensing standardsNot later than October 1, 2017, the Secretary of Health and Human Services shall identify reputable model licensing standards with respect to the licensing of foster family homes (as defined in section 472(c)(1) of the Social Security Act).
 (b)State plan requirementSection 471(a) of the Social Security Act (42 U.S.C. 671(a)) is amended— (1)in paragraph (34)(B), by striking and after the semicolon;
 (2)in paragraph (35)(B), by striking the period at the end and inserting a semicolon; and (3)by adding at the end the following:
							
 (36)provides that, not later than April 1, 2018, the State shall submit to the Secretary information addressing—
 (A)whether the State licensing standards are in accord with model standards identified by the Secretary, and if not, the reason for the specific deviation and a description as to why having a standard that is reasonably in accord with the corresponding national model standards is not appropriate for the State;
 (B)whether the State has elected to waive standards established in 471(a)(10)(A) for relative foster family homes (pursuant to waiver authority provided by 471(a)(10)(D)), a description of which standards the State most commonly waives, and if the State has not elected to waive the standards, the reason for not waiving these standards;
 (C)if the State has elected to waive standards specified in subparagraph (B), how caseworkers are trained to use the waiver authority and whether the State has developed a process or provided tools to assist caseworkers in waiving nonsafety standards per the authority provided in 471(a)(10)(D) to quickly place children with relatives; and
 (D)a description of the steps the State is taking to improve caseworker training or the process, if any; and.
 132.Development of a statewide plan to prevent child abuse and neglect fatalitiesSection 422(b)(19) of the Social Security Act (42 U.S.C. 622(b)(19)) is amended to read as follows:  (19)document steps taken to track and prevent child maltreatment deaths by including—
 (A)a description of the steps the State is taking to compile complete and accurate information on the deaths required by Federal law to be reported by the State agency referred to in paragraph (1), including gathering relevant information on the deaths from the relevant organizations in the State including entities such as State vital statistics department, child death review teams, law enforcement agencies, offices of medical examiners or coroners; and
 (B)a description of the steps the State is taking to develop and implement of a comprehensive, statewide plan to prevent the fatalities that involves and engages relevant public and private agency partners, including those in public health, law enforcement, and the courts..
				133.Modernizing the title and purpose of title IV–E
 (a)Part headingThe heading for part E of title IV of the Social Security Act (42 U.S.C. 670 et seq.) is amended to read as follows:
						
							EFederal Payments for Foster Care, Prevention, and Permanency.
 (b)PurposeThe first sentence of section 470 of such Act (42 U.S.C. 670) is amended— (1)by striking 1995) and and inserting 1995),;
 (2)by inserting kinship guardianship assistance, and prevention services or programs specified in section 471(e)(1), after needs,; and
 (3)by striking (commencing with the fiscal year which begins October 1, 1980). 134.Effective dates (a)Effective dates (1)In generalExcept as provided in paragraph (2), subject to subsection (b), the amendments made by this title shall take effect on October 1, 2017.
 (2)ExceptionsThe amendments made by sections 131 and 133 shall take effect on the date of enactment of this Act. (b)Transition rule (1)In generalIn the case of a State plan under part B or E of title IV of the Social Security Act which the Secretary of Health and Human Services determines requires State legislation (other than legislation appropriating funds) in order for the plan to meet the additional requirements imposed by the amendments made by this title, the State plan shall not be regarded as failing to comply with the requirements of such part solely on the basis of the failure of the plan to meet such additional requirements before the first day of the first calendar quarter beginning after the close of the first regular session of the State legislature that begins after the date of enactment of this Act. For purposes of the previous sentence, in the case of a State that has a 2-year legislative session, each year of the session shall be deemed to be a separate regular session of the State legislature.
 (2)Application to programs operated by indian tribal organizationsIn the case of an Indian tribe, tribal organization, or tribal consortium which the Secretary of Health and Human Services determines requires time to take action necessary to comply with the additional requirements imposed by the amendments made by this title (whether the tribe, organization, or tribal consortium has a plan under section 479B of the Social Security Act or a cooperative agreement or contract entered into with a State), the Secretary shall provide the tribe, organization, or tribal consortium with such additional time as the Secretary determines is necessary for the tribe, organization, or tribal consortium to take the action to comply with the additional requirements before being regarded as failing to comply with the requirements.
						IIEnsuring the Necessity of a Placement that is not in a Foster Family Home
			201.Limitation on Federal financial participation for placements that are not in foster family homes
				(a)Limitation on federal financial participation
 (1)In generalSection 472 of the Social Security Act (42 U.S.C. 672), as amended by section 112, is amended— (A)in subsection (a)(2)(C), by inserting , but only to the extent permitted under subsection (k) after institution; and
 (B)by adding at the end the following:  (k)Limitation on federal financial participation (1)In generalBeginning with the third week for which foster care maintenance payments are made under this section on behalf of a child placed in a child-care institution, no Federal payment shall be made to the State under section 474(a)(1) for amounts expended for foster care maintenance payments on behalf of the child unless—
 (A)the child is placed in a child-care institution that is a setting specified in paragraph (2) (or is placed in a licensed residential family-based treatment facility consistent with subsection (j)); and
 (B)in the case of a child placed in a qualified residential treatment program (as defined in paragraph (4)), the requirements specified in paragraph (3) and section 475A(c) are met.
 (2)Specified settings for placementThe settings for placement specified in this paragraph are the following: (A)A qualified residential treatment program (as defined in paragraph (4)).
 (B)A setting specializing in providing prenatal, post-partum, or parenting supports for youth. (C)In the case of a child who has attained 18 years of age, a supervised setting in which the child is living independently.
										(3)Assessment to determine appropriateness of placement in a qualified residential treatment program
 (A)Deadline for assessmentIn the case of a child who is placed in a qualified residential treatment program, if the assessment required under section 475A(c)(1) is not completed within 30 days after the placement is made, no Federal payment shall be made to the State under section 474(a)(1) for any amounts expended for foster care maintenance payments on behalf of the child during the placement.
 (B)Deadline for transition out of placementIf the assessment required under section 475A(c)(1) determines that the placement of a child in a qualified residential treatment program is not appropriate, a court disapproves such a placement under section 475A(c)(2), or a child who has been in an approved placement in a qualified residential treatment program is going to return home or be placed with a fit and willing relative, a legal guardian, or an adoptive parent, or in a foster family home, Federal payments shall be made to the State under section 474(a)(1) for amounts expended for foster care maintenance payments on behalf of the child while the child remains in the qualified residential treatment program only during the period necessary for the child to transition home or to such a placement. In no event shall a State receive Federal payments under section 474(a)(1) for amounts expended for foster care maintenance payments on behalf of a child who remains placed in a qualified residential treatment program after the end of the 30-day period that begins on the date a determination is made that the placement is no longer the recommended or approved placement for the child.
 (4)Qualified residential treatment programFor purposes of this part, the term qualified residential treatment program means a program that— (A)has a trauma-informed treatment model that is designed to address the needs, including clinical needs as appropriate, of children with serious emotional or behavioral disorders or disturbances and, with respect to a child, is able to implement the treatment identified for the child by the assessment of the child required under section 475A(c);
 (B)has registered or licensed nursing staff and other licensed clinical staff who— (i)provide care within the scope of their practice as defined by State law;
 (ii)are on-site during business hours; and (iii)are available 24 hours a day and 7 days a week;
 (C)to the extent appropriate, and in accordance with the child’s best interests, facilitates participation of family members in the child’s treatment program;
 (D)facilitates outreach to the family members of the child, including siblings, documents how the outreach is made (including contact information), and maintains contact information for any known biological family and fictive kin of the child;
 (E)documents how family members are integrated into the treatment process for the child, including post-discharge, and how sibling connections are maintained;
 (F)provides discharge planning and family-based aftercare support for at least 6 months post-discharge; and
 (G)is licensed in accordance with section 471(a)(10) and is accredited by any of the following independent, not-for-profit organizations:
 (i)The Commission on Accreditation of Rehabilitation Facilities (CARF). (ii)The Joint Commission on Accreditation of Healthcare Organizations (JCAHO).
 (iii)The Council on Accreditation (COA). (iv)Any other independent, not-for-profit accrediting organization approved by the Secretary..
 (2)Conforming amendmentSection 474(a)(1) of the Social Security Act (42 U.S.C. 674(a)(1)), as amended by section 112(b), is amended by striking section 472(j) and inserting subsections (j) and (k) of section 472.
 (b)Definition of foster family home, child-Care institutionSection 472(c) of such Act (42 U.S.C. 672(c)(1)) is amended to read as follows:  (c)DefinitionsFor purposes of this part:
							(1)Foster family home
 (A)In generalThe term foster family home means the home of an individual or family— (i)that is licensed or approved by the State in which it is situated as a foster family home that meets the standards established for the licensing or approval; and
 (ii)in which a child in foster care has been placed in the care of an individual, who resides with the child and who has been licensed or approved by the State to be a foster parent—
 (I)that the State deems capable of adhering to the reasonable and prudent parent standard; (II)that provides 24-hour substitute care for children placed away from their parents or other caretakers; and
 (III)that provides the care for not more than six children in foster care. (B)State flexibilityThe number of foster children that may be cared for in a home under subparagraph (A) may exceed the numerical limitation in subparagraph (A)(ii)(III), at the option of the State, for any of the following reasons:
 (i)To allow a parenting youth in foster care to remain with the child of the parenting youth. (ii)To allow siblings to remain together.
 (iii)To allow a child with an established meaningful relationship with the family to remain with the family.
 (iv)To allow a family with special training or skills to provide care to a child who has a severe disability.
 (C)Rule of constructionSubparagraph (A) shall not be construed as prohibiting a foster parent from renting the home in which the parent cares for a foster child placed in the parent’s care.
								(2)Child-care institution
 (A)In generalThe term child-care institution means a private child-care institution, or a public child-care institution which accommodates no more than 25 children, which is licensed by the State in which it is situated or has been approved by the agency of the State responsible for licensing or approval of institutions of this type as meeting the standards established for the licensing.
 (B)Supervised settingsIn the case of a child who has attained 18 years of age, the term shall include a supervised setting in which the individual is living independently, in accordance with such conditions as the Secretary shall establish in regulations.
 (C)ExclusionsThe term shall not include detention facilities, forestry camps, training schools, or any other facility operated primarily for the detention of children who are determined to be delinquent..
 (c)Training for state judges, attorneys, and other legal personnel in child welfare casesSection 438(b)(1) of such Act (42 U.S.C. 629h(b)(1)) is amended in the matter preceding subparagraph (A) by inserting shall provide for the training of judges, attorneys, and other legal personnel in child welfare cases on Federal child welfare policies and payment limitations with respect to children in foster care who are placed in settings that are not a foster family home, after with respect to the child,.
				(d)Assurance of nonimpact on juvenile justice system
 (1)State plan requirementSection 471(a) of such Act (42 U.S.C. 671(a)), as amended by section 131, is further amended by adding at the end the following:
						
 (37)includes a certification that, in response to the limitation imposed under section 472(k) with respect to foster care maintenance payments made on behalf of any child who is placed in a setting that is not a foster family home, the State will not enact or advance policies or practices that would result in a significant increase in the population of youth in the State’s juvenile justice system..
 (2)GAO study and reportThe Comptroller General of the United States shall evaluate the impact, if any, on State juvenile justice systems of the limitation imposed under section 472(k) of the Social Security Act (as added by section 201(a)(1)) on foster care maintenance payments made on behalf of any child who is placed in a setting that is not a foster family home, in accordance with the amendments made by subsections (a) and (b) of this section. In particular, the Comptroller General shall evaluate the extent to which children in foster care who also are subject to the juvenile justice system of the State are placed in a facility under the jurisdiction of the juvenile justice system and whether the lack of available congregate care placements under the jurisdiction of the child welfare systems is a contributing factor to that result. Not later than December 31, 2023, the Comptroller General shall submit to Congress a report on the results of the evaluation.
 202.Assessment and documentation of the need for placement in a qualified residential treatment programSection 475A of the Social Security Act (42 U.S.C. 675a) is amended by adding at the end the following:
				
					(c)Assessment, documentation, and judicial determination requirements for placement in a qualified
 residential treatment programIn the case of any child who is placed in a qualified residential treatment program (as defined in section 472(k)(4)), the following requirements shall apply for purposes of approving the case plan for the child and the case system review procedure for the child:
						(1)
 (A)Within 30 days of the start of each placement in such a setting, a qualified individual (as defined in subparagraph (D)) shall—
 (i)assess the strengths and needs of the child using an age-appropriate, evidence-based, validated, functional assessment tool approved by the Secretary;
 (ii)determine whether the needs of the child can be met with family members or through placement in a foster family home or, if not, which setting from among the settings specified in section 472(k)(2) would provide the most effective and appropriate level of care for the child in the least restrictive environment and be consistent with the short- and long-term goals for the child, as specified in the permanency plan for the child; and
 (iii)develop a list of child-specific short- and long-term mental and behavioral health goals. (B) (i)The State shall assemble a family and permanency team for the child in accordance with the requirements of clauses (ii) and (iii). The qualified individual conducting the assessment required under subparagraph (A) shall work in conjunction with the family of, and permanency team for, the child while conducting and making the assessment.
 (ii)The family and permanency team shall consist of all appropriate biological family members, relative, and fictive kin of the child, as well as, as appropriate, professionals who are a resource to the family of the child, such as teachers, medical or mental health providers who have treated the child, or clergy. In the case of a child who has attained age 14, the family and permanency team shall include the members of the permanency planning team for the child that are selected by the child in accordance with section 475(5)(C)(iv).
 (iii)The State shall document in the child's case plan— (I)the reasonable and good faith effort of the State to identify and include all such individuals on the family of, and permanency team for, the child;
 (II)all contact information for members of the family and permanency team, as well as contact information for other family members and fictive kin who are not part of the family and permanency team;
 (III)evidence that meetings of the family and permanency team, including meetings relating to the assessment required under subparagraph (A), are held at a time and place convenient for family;
 (IV)if reunification is the goal, evidence demonstrating that the parent from whom the child was removed provided input on the members of the family and permanency team;
 (V)evidence that the assessment required under subparagraph (A) is determined in conjunction with the family and permanency team; and
 (VI)the placement preferences of the family and permanency team relative to the assessment and, if the placement preferences of the family and permanency team and child are not the placement setting recommended by the qualified individual conducting the assessment under subparagraph (A), the reasons why the preferences of the team and of the child were not recommended.
 (C)In the case of a child who the qualified individual conducting the assessment under subparagraph (A) determines should not be placed in a foster family home, the qualified individual shall specify in writing the reasons why the needs of the child cannot be met by the family of the child or in a foster family home. A shortage or lack of foster family homes shall not be an acceptable reason for determining that a needs of the child cannot be met in a foster family home. The qualified individual also shall specify in writing why the recommended placement in a qualified residential treatment program is the setting that will provide the child with the most effective and appropriate level of care in the least restrictive environment and how that placement is consistent with the short- and long-term goals for the child, as specified in the permanency plan for the child.
							(D)
 (i)Subject to clause (ii), in this subsection, the term qualified individual means a trained professional or licensed clinician who is not an employee of the State agency and who is not connected to, or affiliated with, any placement setting in which children are placed by the State.
 (ii)The Secretary may approve a request of a State to waive any requirement in clause (i) upon a submission by the State, in accordance with criteria established by the Secretary, that certifies that the trained professionals or licensed clinicians with responsibility for performing the assessments described in subparagraph (A) shall maintain objectivity with respect to determining the most effective and appropriate placement for a child.
 (2)Within 60 days of the start of each placement in a qualified residential treatment program, a family or juvenile court or another court (including a tribal court) of competent jurisdiction, or an administrative body appointed or approved by the court, independently, shall—
 (A)consider the assessment, determination, and documentation made by the qualified individual conducting the assessment under paragraph (1);
 (B)determine whether the needs of the child can be met through placement in a foster family home or, if not, whether placement of the child in a qualified residential treatment program provides the most effective and appropriate level of care for the child in the least restrictive environment and whether that placement is consistent with the short- and long-term goals for the child, as specified in the permanency plan for the child; and
 (C)approve or disapprove the placement. (3)The written documentation made under paragraph (1)(C) and documentation of the determination and approval or disapproval of the placement in a qualified residential treatment program by a court or administrative body under paragraph (2) shall be included in and made part of the case plan for the child.
 (4)As long as a child remains placed in a qualified residential treatment program, the State agency shall submit evidence at each status review and each permanency hearing held with respect to the child—
 (A)demonstrating that ongoing assessment of the strengths and needs of the child continues to support the determination that the needs of the child cannot be met through placement in a foster family home, that the placement in a qualified residential treatment program provides the most effective and appropriate level of care for the child in the least restrictive environment, and that the placement is consistent with the short- and long-term goals for the child, as specified in the permanency plan for the child;
 (B)documenting the specific treatment or service needs that will be met for the child in the placement and the length of time the child is expected to need the treatment or services; and
 (C)documenting the efforts made by the State agency to prepare the child to return home or to be placed with a fit and willing relative, a legal guardian, or an adoptive parent, or in a foster family home.
 (5)In the case of any child who is placed in a qualified residential treatment program for more than 12 consecutive months or 18 nonconsecutive months (or, in the case of a child who has not attained age 13, for more than 6 consecutive or nonconsecutive months), the State agency shall submit to the Secretary—
 (A)the most recent versions of the evidence and documentation specified in paragraph (4); and (B)the signed approval of the head of the State agency for the continued placement of the child in that setting..
			203.Protocols to prevent inappropriate diagnoses
 (a)State plan requirementSection 422(b)(15)(A) of the Social Security Act (42 U.S.C. 622(b)(15)(A)) is amended— (1)in clause (vi), by striking and after the semicolon;
 (2)by redesignating clause (vii) as clause (viii); and (3)by inserting after clause (vi) the following:
						
 (vii)the procedures and protocols the State has established to ensure that children in foster care placements are not inappropriately diagnosed with mental illness, other emotional or behavioral disorders, medically fragile conditions, or developmental disabilities, and placed in settings that are not foster family homes as a result of the inappropriate diagnoses; and.
 (b)EvaluationSection 476 of such Act (42 U.S.C. 676), as amended by section 111(d), is further amended by adding at the end the following:
					
						(e)Evaluation of State procedures and protocols To prevent inappropriate diagnoses of mental illness
 or other conditionsThe Secretary shall conduct an evaluation of the procedures and protocols established by States in accordance with the requirements of section 422(b)(15)(A)(vii). The evaluation shall analyze the extent to which States comply with and enforce the procedures and protocols and the effectiveness of various State procedures and protocols and shall identify best practices. Not later than January 1, 2019, the Secretary shall submit a report on the results of the evaluation to Congress..
 204.Additional data and reports regarding children placed in a setting that is not a foster family homeSection 479A(a)(7)(A) of the Social Security Act (42 U.S.C. 679b(a)(7)(A)) is amended by striking clauses (i) through (vi) and inserting the following:
				
 (i)with respect to each such placement— (I)the type of the placement setting, including whether the placement is shelter care, a group home and if so, the range of the child population in the home, a residential treatment facility, a hospital or institution providing medical, rehabilitative, or psychiatric care, a setting specializing in providing prenatal, post-partum or parenting supports, or some other kind of child-care institution and if so, what kind;
 (II)the number of children in the placement setting and the age, race, ethnicity, and gender of each of the children;
 (III)for each child in the placement setting, the length of the placement of the child in the setting, whether the placement of the child in the setting is the first placement of the child and if not, the number and type of previous placements of the child, and whether the child has special needs or another diagnosed mental or physical illness or condition; and
 (IV)the extent of any specialized education, treatment, counseling, or other services provided in the setting; and
 (ii)separately, the number and ages of children in the placements who have a permanency plan of another planned permanent living arrangement; and.
			205.Effective dates; application to waivers
				(a)Effective dates
 (1)In generalSubject to paragraph (2) and subsections (b) and (c), the amendments made by this title shall take effect on October 1, 2017.
 (2)Transition ruleIn the case of a State plan under part B or E of title IV of the Social Security Act which the Secretary of Health and Human Services determines requires State legislation (other than legislation appropriating funds) in order for the plan to meet the additional requirements imposed by the amendments made by this title, the State plan shall not be regarded as failing to comply with the requirements of such part solely on the basis of the failure of the plan to meet the additional requirements before the first day of the first calendar quarter beginning after the close of the first regular session of the State legislature that begins after the date of enactment of this Act. For purposes of the previous sentence, in the case of a State that has a 2-year legislative session, each year of the session shall be deemed to be a separate regular session of the State legislature.
					(b)Limitation on federal financial participation for placements that are not in foster family homes
 and related provisionsThe amendments made by sections 201(a), 201(b), 201(d), and 202 shall take effect on October 1, 2019.
 (c)Application to States with waiversIn the case of a State that, on the date of enactment of this Act, has in effect a waiver approved under section 1130 of the Social Security Act (42 U.S.C. 1320a–9), the amendments made by this title shall not apply with respect to the State before the expiration (determined without regard to any extensions) of the waiver to the extent the amendments are inconsistent with the terms of the waiver.
				IIIContinuing Support for Child and Family Services
			301.Supporting and retaining foster families for children
 (a)Supporting and retaining foster parents as a family support serviceSection 431(a)(2)(B) of the Social Security Act (42 U.S.C. 631(a)(2)(B)) is amended by redesignating clauses (iii) through (vi) as clauses (iv) through (vii), respectively, and inserting after clause (ii) the following:
					
 (iii)To support and retain foster families so they can provide quality family-based settings for children in foster care..
 (b)Support for foster family homesSection 436 of such Act (42 U.S.C. 629f) is amended by adding at the end the following:  (c)Support for foster family homesOut of any money in the Treasury of the United States not otherwise appropriated, there are appropriated to the Secretary for fiscal year 2018, $8,000,000 for the Secretary to make competitive grants to States, Indian tribes, or tribal consortia to support the recruitment and retention of high-quality foster families to increase their capacity to place more children in family settings, focused on States, Indian tribes, or tribal consortia with the highest percentage of children in non-family settings. The amount appropriated under this subparagraph shall remain available through fiscal year 2022..
				302.Extension of child and family services programs
 (a)Extension of Stephanie Tubbs Jones child welfare services programSection 425 of the Social Security Act (42 U.S.C. 625) is amended by striking 2012 through 2016 and inserting 2017 through 2021. (b)Extension of promoting safe and stable families program authorizations (1)In generalSection 436(a) of such Act (42 U.S.C. 629f(a)) is amended by striking all that follows $345,000,000 and inserting for each of fiscal years 2017 through 2021..
 (2)Discretionary grantsSection 437(a) of such Act (42 U.S.C. 629g(a)) is amended by striking 2012 through 2016 and inserting 2017 through 2021. (c)Extension of funding reservations for monthly caseworker visits and regional partnership grantsSection 436(b) of such Act (42 U.S.C. 629f(b)) is amended—
 (1)in paragraph (4)(A), by striking 2012 through 2016 and inserting 2017 through 2021; and (2)in paragraph (5), by striking 2012 through 2016 and inserting 2017 through 2021.
					(d)Reauthorization of funding for state courts
 (1)Extension of programSection 438(c)(1) of such Act (42 U.S.C. 629h(c)(1)) is amended by striking 2012 through 2016 and inserting 2017 through 2021. (2)Extension of Federal shareSection 438(d) of such Act (42 U.S.C. 629h(d)) is amended by striking 2012 through 2016 and inserting 2017 through 2021.
 (e)Repeal of expired provisionsSection 438(e) of such Act (42 U.S.C. 629h(e)) is repealed. 303.Improvements to the John H. Chafee foster care independence program and related provisions (a)Authority To Serve Former Foster Youth Up To Age 23Section 477 of the Social Security Act (42 U.S.C. 677) is amended—
 (1)in subsection (a)(5), by inserting (or 23 years of age, in the case of a State with a certification under subsection (b)(3)(A)(ii) to provide assistance and services to youths who have aged out of foster care and have not attained such age, in accordance with such subsection) after 21 years of age;
 (2)in subsection (b)(3)(A)— (A)by inserting (i) before A certification;
 (B)by striking children who have left foster care and all that follows through the period and inserting youths who have aged out of foster care and have not attained 21 years of age.; and (C)by adding at the end the following:
							
 (ii)If the State has elected under section 475(8)(B) to extend eligibility for foster care to all children who have not attained 21 years of age, or if the Secretary determines that the State agency responsible for administering the State plans under this part and part B uses State funds or any other funds not provided under this part to provide services and assistance for youths who have aged out of foster care that are comparable to the services and assistance the youths would receive if the State had made such an election, the certification required under clause (i) may provide that the State will provide assistance and services to youths who have aged out of foster care and have not attained 23 years of age.; and
 (3)in subsection (b)(3)(B), by striking children who have left foster care and all that follows through the period and inserting youths who have aged out of foster care and have not attained 21 years of age (or 23 years of age, in the case of a State with a certification under subparagraph (A)(i) to provide assistance and services to youths who have aged out of foster care and have not attained such age, in accordance with subparagraph (A)(ii))..
 (b)Authority To redistribute unspent fundsSection 477(d) of such Act (42 U.S.C. 677(d)) is amended— (1)in paragraph (4), by inserting or does not expend allocated funds within the time period specified under section 477(d)(3) after provided by the Secretary; and
 (2)by adding at the end the following:  (5)Redistribution of unexpended amounts (A)Availability of amountsTo the extent that amounts paid to States under this section in a fiscal year remain unexpended by the States at the end of the succeeding fiscal year, the Secretary may make the amounts available for redistribution in the second succeeding fiscal year among the States that apply for additional funds under this section for that second succeeding fiscal year.
								(B)Redistribution
 (i)In generalThe Secretary shall redistribute the amounts made available under subparagraph (A) for a fiscal year among eligible applicant States. In this subparagraph, the term eligible applicant State means a State that has applied for additional funds for the fiscal year under subparagraph (A) if the Secretary determines that the State will use the funds for the purpose for which originally allotted under this section.
 (ii)Amount to be redistributedThe amount to be redistributed to each eligible applicant State shall be the amount so made available multiplied by the State foster care ratio (as defined in subsection (c)(4), except that, in such subsection, all eligible applicant States (as defined in subsection (d)(5)(B)(i)) shall be substituted for all States).
 (iii)Treatment of redistributed amountAny amount made available to a State under this paragraph shall be regarded as part of the allotment of the State under this section for the fiscal year in which the redistribution is made.
 (C)TribesFor purposes of this paragraph, the term State includes an Indian tribe, tribal organization, or tribal consortium that receives an allotment under this section..
					(c)Expanding and clarifying the use of education and training vouchers
 (1)In generalSection 477(i)(3) of such Act (42 U.S.C. 677(i)(3)) is amended— (A)by striking on the date and all that follows through 23 and inserting to remain eligible until they attain 26; and
 (B)by inserting , but in no event may a youth participate in the program for more than 5 years (whether or not consecutive) before the period.
 (2)Conforming amendmentSection 477(i)(1) of such Act (42 U.S.C. 677(i)(1)) is amended by inserting who have attained 14 years of age before the period. (d)Other improvementsSection 477 of such Act (42 U.S.C. 677), as amended by subsections (a), (b), and (c), is amended—
 (1)in the section heading, by striking Independence Program and inserting Program for Successful Transition to Adulthood; (2)in subsection (a)—
 (A)in paragraph (1)— (i)by striking identify children who are likely to remain in foster care until 18 years of age and to help these children make the transition to self-sufficiency by providing services and inserting support all youth who have experienced foster care at age 14 or older in their transition to adulthood through transitional services;
 (ii)by inserting and post-secondary education after high school diploma; and (iii)by striking training in daily living skills, training in budgeting and financial management skills and inserting training and opportunities to practice daily living skills (such as financial literacy training and driving instruction);
 (B)in paragraph (2), by striking who are likely to remain in foster care until 18 years of age receive the education, training, and services necessary to obtain employment and inserting who have experienced foster care at age 14 or older achieve meaningful, permanent connections with a caring adult;
 (C)in paragraph (3), by striking who are likely to remain in foster care until 18 years of age prepare for and enter postsecondary training and education institutions and inserting who have experienced foster care at age 14 or older engage in age or developmentally appropriate activities, positive youth development, and experiential learning that reflects what their peers in intact families experience; and
 (D)by striking paragraph (4) and redesignating paragraphs (5) through (8) as paragraphs (4) through (7);
 (3)in subsection (b)— (A)in paragraph (2)(D), by striking adolescents and inserting youth; and
 (B)in paragraph (3)— (i)in subparagraph (D)—
 (I)by inserting including training on youth development after to provide training; and (II)by striking adolescents preparing for independent living and all that follows through the period and inserting youth preparing for a successful transition to adulthood and making a permanent connection with a caring adult.;
 (ii)in subparagraph (H), by striking adolescents each place it appears and inserting youth; and (iii)in subparagraph (K)—
 (I)by striking an adolescent and inserting a youth; and (II)by striking the adolescent each place it appears and inserting the youth; and
 (4)in subsection (f), by striking paragraph (2) and inserting the following:  (2)Report to congressNot later than October 1, 2017, the Secretary shall submit to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate a report on the National Youth in Transition Database and any other databases in which States report outcome measures relating to children in foster care and children who have aged out of foster care or left foster care for kinship guardianship or adoption. The report shall include the following:
 (A)A description of the reasons for entry into foster care and of the foster care experiences, such as length of stay, number of placement settings, case goal, and discharge reason of 17-year-olds who are surveyed by the National Youth in Transition Database and an analysis of the comparison of that description with the reasons for entry and foster care experiences of children of other ages who exit from foster care before attaining age 17.
 (B)A description of the characteristics of the individuals who report poor outcomes at ages 19 and 21 to the National Youth in Transition Database.
 (C)Benchmarks for determining what constitutes a poor outcome for youth who remain in or have exited from foster care and plans the executive branch will take to incorporate these benchmarks in efforts to evaluate child welfare agency performance in providing services to children transitioning from foster care.
 (D)An analysis of the association between types of placement, number of overall placements, time spent in foster care, and other factors, and outcomes at ages 19 and 21.
 (E)An analysis of the differences in outcomes for children in and formerly in foster care at age 19 and 21 among States..
 (e)Clarifying documentation provided to foster youth leaving foster careSection 475(5)(I) of such Act (42 U.S.C. 675(5)(I)) is amended by inserting after REAL ID Act of 2005 the following: , and any official documentation necessary to prove that the child was previously in foster care. IVContinuing Incentives to States to Promote Adoption and Legal Guardianship 401.Reauthorizing adoption and legal guardianship incentive programsSection 473A of the Social Security Act (42 U.S.C. 673b) is amended—
 (1)in subsection (b)(4), by striking 2013 through 2015 and inserting 2016 through 2020; (2)in subsection (h)(1)(D), by striking 2016 and inserting 2021; and
 (3)in subsection (h)(2), by striking 2016 and inserting 2021. VTechnical Corrections 501.Technical corrections to data exchange standards to improve program coordination (a)In generalSection 440 of the Social Security Act (42 U.S.C. 629m) is amended to read as follows:
					
						440.Data exchange standards for improved interoperability
 (a)DesignationThe Secretary shall, in consultation with an interagency work group established by the Office of Management and Budget and considering State government perspectives, by rule, designate data exchange standards to govern, under this part—
 (1)necessary categories of information that State agencies operating programs under State plans approved under this part are required under applicable Federal law to electronically exchange with another State agency; and
 (2)Federal reporting and data exchange required under applicable Federal law. (b)RequirementsThe data exchange standards required by paragraph (1) shall, to the extent practicable—
 (1)incorporate a widely accepted, non-proprietary, searchable, computer-readable format, such as the eXtensible Markup Language;
 (2)contain interoperable standards developed and maintained by intergovernmental partnerships, such as the National Information Exchange Model;
 (3)incorporate interoperable standards developed and maintained by Federal entities with authority over contracting and financial assistance;
 (4)be consistent with and implement applicable accounting principles; (5)be implemented in a manner that is cost-effective and improves program efficiency and effectiveness; and
 (6)be capable of being continually upgraded as necessary. (c)Rule of constructionNothing in this subsection shall be construed to require a change to existing data exchange standards found to be effective and efficient..
 (b)Effective dateNot later than the date that is 24 months after the date of the enactment of this section, the Secretary of Health and Human Services shall issue a proposed rule that—
 (1)identifies federally required data exchanges, includes specification and timing of exchanges to be standardized, and addresses the factors used in determining whether and when to standardize data exchanges; and
 (2)specifies State implementation options and describes future milestones. 502.Technical corrections to State requirement to address the developmental needs of young childrenSection 422(b)(18) of the Social Security Act (42 U.S.C. 622(b)(18)) is amended by striking such children and inserting all vulnerable children under 5 years of age.
			VIEnsuring States reinvest savings resulting from increase in adoption assistance
 601.Delay of adoption assistance phase-inSection 473(e)(1) of the Social Security Act (42 U.S.C. 673(e)(1)) is amended— (1)in subparagraph (A), by striking fiscal year each place it appears and inserting period; and
 (2)in subparagraph (B)— (A)in the matter preceding the table, by striking fiscal year and inserting period; and
 (B)in the table— (i)by striking of fiscal year: and inserting of:;
 (ii)by striking 2010 and inserting Fiscal year 2010; (iii)by striking 2011 and inserting Fiscal year 2011;
 (iv)by striking 2012 and inserting Fiscal year 2012; (v)by striking 2013 and inserting Fiscal year 2013;
 (vi)by striking 2014 and inserting Fiscal year 2014; (vii)by striking 2015 and inserting Fiscal year 2015;
 (viii)by striking 2016 and inserting October 1, 2015, through March 31, 2019; (ix)by striking 2017 and inserting April 1, 2019, through March 31, 2020; and
 (x)by striking 2018 and inserting April 1, 2020,. 602.GAO study and report on State reinvestment of savings resulting from increase in adoption assistance (a)StudyThe Comptroller General of the United States shall study the extent to which States are complying with the requirements of section 473(a)(8) of the Social Security Act relating to the effects of phasing out the AFDC income eligibility requirements for adoption assistance payments under section 473 of the Social Security Act, as enacted by section 402 of the Fostering Connections to Success and Increasing Adoptions Act of 2008 (Public Law 110–351; 122 Stat. 3975) and amended by section 206 of the Preventing Sex Trafficking and Strengthening Families Act (Public Law 113–183; 128 Stat. 1919). In particular, the Comptroller General shall analyze the extent to which States are complying with the following requirements under section 473(a)(8)(D) of the Social Security Act:
 (1)The requirement to spend an amount equal to the amount of the savings (if any) in State expenditures under part E of title IV of the Social Security resulting from phasing out the AFDC income eligibility requirements for adoption assistance payments under section 473 of such Act to provide to children of families any service that may be provided under part B or E of title IV of such Act.
 (2)The requirement that a State shall spend not less than 30 percent of the amount of any savings described in subparagraph (A) on post-adoption services, post-guardianship services, and services to support and sustain positive permanent outcomes for children who otherwise might enter into foster care under the responsibility of the State, with at least 2/3 of the spending by the State to comply with the 30-percent requirement being spent on post-adoption and post-guardianship services.
 (b)ReportThe Comptroller General of the United States shall submit to the Committee on Finance of the Senate, the Committee on Ways and Means of the House of Representatives, and the Secretary of Health and Human Services a report that contains the results of the study required by subsection (a), including recommendations to ensure compliance with laws referred to in subsection (a).
				